              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TONY TUNG THIEN NGUYEN,                                CIVIL ACTION
        Plaintiff,

             v.                                        N0.18-5019

ALLSTATE INSURANCE COMPANY,
        Defendant.

                                   ORDER

      AND NOW, this 4th day of March 2019, upon consideration of Plaintiffs

Motion to Correct Case Title and Caption (ECF No. 21), Defendant's Response in

Opposition (ECF No. 22), and in accordance with the Court's accompanying

Memorandum, it is hereby ORDERED that Plaintiffs Moti~n to Correct Case

Title and Caption (ECF No. 21) is DENIED.

                                          BY THE COURT:




                                            CHAD
